 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 312 Hunts Point Multi
-Service Center
 and District Cou
n-cil 
1707, AFSCME, AFL
ŒCIO
.  Case 2
ŒCAŒ39806
 December
 28, 2010
 DECISION AND ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 The Acting General Counsel seeks a default jud
gment 
in this case on the ground that Hunt
s Point Multi
-Service 
Center (the Respo
ndent) failed to file an answer to the 
complaint.  Upon a charge filed by District Council 
1707, AFSCME, AFL
ŒCIO (the Union) on March 29, 
2010,1 the Acting General Counsel issued a complaint on 
July 29 against the Res
pondent, alleging that it violated 
Section 8(a)(5) and (1) of the National Labor Relations 
Act by failing to execute the collective
-bargaining 
agreement (the agreement) reached with the Union.  
 By letter dated August 24, the General Counsel not
i-fied the R
espondent that it had not filed an answer to the 
complaint by the August 12 deadline.  The General 
Counsel further a
dvised the Respondent that, unless it 
filed an a
nswer by September 7, the General Counsel 
would take appropriate action, including filing a 
Motion 

for 
Summary Judgment
.  On September 7 and 8, 
the 
Respondent, by its 
exec
u-tive director, 
Manuel Rosa, sent letters to the R
egion 
explaining the reasons for its delay in executing the 
agreement and requesting an extension of time to enable 
the parties
 to reach a resolution.  On Se
ptember 9, the 
Region granted the Respondent an extension until Se
p-tember 16 to answer the complaint.  Despite this exte
n-sion, the Respondent failed to file an a
nswer.  
 On September 27, the Acting General Cou
nsel filed a 
Moti
on for 
Default
 Judgment
 with the Board.  Therea
f-ter, on September 28, the Board issued an order transfe
r-ring the procee
ding to the Board and a Notice to Show 
Cause why the motion should not be granted. The R
e-spondent filed no response. The alleg
ations in t
he motion 
are therefore undisputed.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion for Default Judgment
 Section 102.20 of the 
Board™s 
Rules and Reg
ulations 
provides that the alleg
ations in a complaint shall be 
deemed admitted if an a
nswer is not filed within 14 days 
from service of the complaint, unless good cause is 
shown.  In addition, the complaint affirmatively states 
that unless an answer is received by the R
egional Office 
on 
or before August 12, the Board may find, pursuant to 
1 All dates refer to 2010 unless otherwise indicated.
 a motion
 for 
default
 jud
gment
, that the allegations in the 
complaint are true.  Further, the undisputed allegations in 
the Ac
ting General Counsel
™s motion disclose that the 
General Counsel, by letter dat
ed August 24, notified the 
Respondent that it had not filed an answer to the co
m-plaint and provided the Respondent an additional oppo
r-tunity to file an answer by September 7.  The Respondent 
was further advised that if it failed to file an answer by 

that d
ate, a 
Motion 
for 
Summary Jud
gment 
would be 
filed.  
 As described above, the Respondent sent le
tters to the 
Region on September 7 and 8, e
xplaining the reasons for 
its failure to execute the agreement and requesting an 

extension of time to enable the parti
es to reach a resol
u-tion.  The September 7 letter stated, in relevant part, that 
ﬁ[The Respondent™s] fiscal position and the changes in 
its program operation will necess
itate that we re
-open the 
economic portion of the negotiations.
ﬂ  The September 8 
lette
r states that 
ﬁ[the Respondent] is suffering through a 
severe financial crisis . . . , [and] by meeting with [the 
Union] there will be a better unde
rstanding of the current 
circumstances and [the Respondent] will work with the 
union to ensure that the spir
it and intent of our recogn
i-tion of [the Union] as the bargaining agent for covered 
employees is fully met.
ﬂ  The undisputed allegations in the motion for default 
judgment show that, on Se
ptember 9, the Region issued 
an 
order extending time 
to 
file answer 
to September 16.  
The Region received no further response from the R
e-spondent.  Sim
ilarly, the Respondent did not respond to 
the Board™s Notice to Show Cause why default jud
gment 
should not be granted. 
 At the outset, we recognize that the Respo
ndent does 
not have legal representation in this proceeding.  In d
e-termining whether to grant a motion for default judgment 
on the b
asis of a respondent™s failure to file a sufficient 
or timely answer, the Board has, as a general matter, 

shown some leniency to respon
dents who proceed wit
h-out benefit of counsel.  See, e.g., 
Clearwater Sprinkler 

System
, 340 NLRB 435 (2003).  Thus, the Board genera
l-ly will not preclude determination on the merits of a 

complaint if it finds that a pro se respondent has filed a 

timely answ
er that can reasonably be construed as den
y-ing the substance of the co
mplaint.  
Id.
 at 435.  
 Under Section 102.20 of the Board™s Rules, the R
e-spondent™s letters, described above, do not constitute
 a proper answer to the complaint, even considering the 

len
iency a
fforded to pro se respondents, because they 
completely fail to address any of the factual or legal all
e-gations of
 the complaint.  While the letters do state that 
the Respondent hopes further negotiations with the U
n-ion will 
ﬁensure that the spirit a
nd intent of our recogn
i-356 NLRB No. 59
                                                   HUNTS POINT MULTI
-SERVICE CE
NTER
 313 tion of [the Union] as the ba
rgaining agent for covered 
employees is fully met,
ﬂ this assertion does not address 
the alleged failure and refusal to ex
ecute the agreement 
with the requisite specificity mandated by Section 
102.20.  Se
e Pearle Express
, 342 NLRB 669 (2004) 
(finding that letter that did not specifically deny alleg
a-tions in complaint did not constitute answer).  
 Further, even if the Respondent™s letters could be co
n-strued as a sufficient answer under our Rules, they fail 
to 
raise a legally sufficient defense to default judgment.  To 
the extent that the Respondent™s statements about its fi
s-cal p
osition can be construed as an explanation for its 
failure to execute the collective
-bargaining agreement, it 
is well established t
hat inability to pay is not a defense to 
a charge that an e
mployer has violated Section 8(a)(5) of 
the Act.  See 
Pantry Restaurant
, 341 NLRB 243, 244 
(2004); 
Convergence Communications, Inc
., 339 NLRB 
408, 412 (2003); accord
: Steiner Trucraft,
 237 NLRB 
1079, 1081 (1978) (e
mployer violated 
Sec. 
8(a)(5) when 
it refused to execute an agreed
-upon contract after it 
closed a plant for economic reasons).
 In sum, the Respondent failed to file a proper answer 
to the complaint and failed to respond to the Notice to 

Show Cause why default judgment should not be gran
t-ed.  Accordingly, we grant the Acting General 
Counsel™s 
Motion
 for 
Default
 Judgment
. On the entire record, the Board makes the fo
llowing
 FINDINGS OF 
FACT
 I. JURISDICTION
 At all material times, the Responden
t, a New York 
corporation, with its principal place of business located 

at 754 East 151st Street, Bronx, New York, has been 
engaged in co
mmunity
-based health care and health
-related services, as well as other social services.  Du
ring 
the year preceding iss
uance of the complaint, a repr
e-sentative period, the Respondent, in conducting the bus
i-ness described above, derived gross revenues in excess 
of $250,000, and purchased and received at its place of 
bus
iness goods and materials valued in excess of $5000 
fro
m outside the State of New York.
 We find that the Respondent is an e
mployer engaged 
in commerce within the mea
ning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 

within the mea
ning of Section 2(5) of the Act.
 II. ALLEGE
D UNFAIR LABOR PRACT
ICES
 At all material times, Manuel A. Rosa has held the p
o-sition of 
executive director 
and is a supervisor within the 
mea
ning of Section 2(11) of the Act and an agent of the 
Respo
ndent within the meaning of Section 2(13) of the 
Act. 
 Th
e following employees of the Respondent (the 
pro-fessional unit
) constitute a unit appropriate for the pu
r-poses of collective bargaining within the meaning of Se
c-tion 9(b) of the Act: 
  All full
-time and regular part
-time social workers and 
phlebotomists em
ployed by R
espondent, excluding all 
non
-professional employees included in a sep
arate unit, 
and all other employees, including confidential e
m-ployees, and guards and supervisors as defined in the 
Act.
  The following employees of the Respondent (the 
non
-pro
fessional unit
) constitute a unit appropriate for the 
purposes of collective bargaining within the mea
ning of 
Section 9(b) of the Act:
  All full
-time and regular part
-time employees, inclu
d-ing receptionists, record room clerks, record keepers, 

tech support
, billing clerks, and bookkeepers, and e
x-cluding all professional employees and all other e
m-ployees, i
ncluding confidential employees, and guards 
and supervisors as defined in the Act.
  At all material times, pursuant to a petition filed by the 
Union in Ca
se 2ŒRCŒ23143, the Union has been cert
i-fied by the Board, which conducted secret
-ballot ele
c-tions in each of the units described above, as the excl
u-sive represe
ntative of the employees in the units for the 
purposes of collective bargaining with r
espect to 
rates of 
pay, wages, hours of emplo
yment and other terms and 
conditions of e
mployment. 
 At all material times, based on Section 9(a) of the Act, 
the Union has been the exclusive co
llective
-bargaining 
representative of the e
mployees in each of the 
units
.   On or about December 16, 2009, the Union and the 
Respondent reached an agre
ement on all the terms for an 
initial collective
-bargaining agreement covering the 
terms and conditions of employment of the employees in 

both units d
escribed above, and the Respond
ent agreed to 
execute this agreement on or before January 8.  
 On January 11, the Union, by its attorney, by email, 
requested that the Respondent, acting by Rosa, execute 
the agreement.  At all times since January 11, the R
e-spondent has failed and refused,
 and is failing and refu
s-
ing, to execute the collective
-bargaining agreement. 
 CONCLUSIO
N OF 
LAW By failing and refusing to execute the agre
ement, the 
Respondent has failed and r
efused, and is failing and 
refusing, to execute the co
llective
-bargaining agre
ement 
negotiated by the parties, and the Respondent thereby has 

been engaging in unfair labor practices within the mea
n-
ing of Section 8(a)(5) and (1) of the Act.  The unfair l
a- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 314 bor practices of the Respo
ndent affect commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
 REMEDY
 Having found that 
the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the pol
icies of the Act.  Specifically, havin
g found that the Respondent has violated Section 8(a)(5) 
and (1) of the Act by failing and refu
sing, since about 
January 11, to execute the collective
-bargaining agre
e-ment agreed to by the Respondent and the Union on D
e-cember 16, 2009, we shall order the R
espondent to ex
e-cute and i
mplement the collective
-bargaining agreement 
and give retroactive effect to its terms.  We shall also 

order the Respondent to make whole the unit employees 
for any losses attributable to its failure to execute the 
2009 agreement, 
as set forth in 
Ogle Protection Se
rvice
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), 
and
 Kraft Plumbing & Heating
, 252 NLRB 891 
(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), with 
interest as prescribed in 
New Hor
izons for the Retarded
, 283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).  
 ORDER
  The National Labor Relations Board orders that the 
Respondent, Hunts Point Multi
-Service 
Center, Bronx, 
New York, its officers, agents, successor
s, and assigns, 
shall
  1. Cease and desist from
 (a) Failing and refusing to execute the colle
ctive
-bargaining agreement with District Council 1707, 
AFSCME, AFL
ŒCIO, agreed to by the Respondent and 
the Union on December 16, 2009, and which the Union 
request
ed that the Respondent execute on January 11, 
2010. 
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Se
ction 7 of the Act.
 2. Take the following affirmative action ne
cessary to 
effectuate the policies of the Act.
 (a) Execute the collective
-bargaining agreement 
reached by the Respondent and the Union on December 

16, 2009, and give it retroactive e
ffect to January 11, 
2010. (b) Make unit employees whole for any loss of ear
n-ings and other benefits they have su
ffered as a result of 
the 
Respondent
™s failure to ex
ecute the agreement, plus 
daily compound interest, as set forth in the remedy se
c-
tion of this d
ecision.
 (c) Preserve and, on request, make available to the 
Board or it
s agents for examination and copying, all pa
y-roll records, social security r
ecords, timecards, personnel 
records and reports, and all other records, including an 

electronic copy of the records if stored in electronic 
form, necessary to analyze the amount o
f backpay, if 
any, due under the terms of this O
rder.
 (d) Within 14 days after service by the R
egion, post at 
all its Bronx, New York facilities, copies of the attached 
notice marked 
ﬁAppe
ndix.
ﬂ  Copies of the notice, on 
forms pr
ovided by the Regional Dire
ctor for Region 2, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In 
addition to physical posting of paper 
notices, notices shall be distributed electron
ically, such 
as by email, posting on an intranet or an inte
rnet site, 
and/or other electronic means, if the Respondent custo
m-arily comm
unicates with its employees by such m
eans.
2  In the event that, during the pendency of these procee
d-ings, the Respondent has gone out of business or closed 
the facility involved in these proceedings, the Respon
d-ent shall duplicate and mail, at its own expense, a copy 
of the notice to all curr
ent employees and former e
m-ployees employed by the Respondent at any time since 
January 11, 2010.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Gover
nment
  The National Labor Relations Boa
rd has found that we vi
o-lated Federal labor law and has o
rdered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees f
or your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to execute the written co
l-lective
-bargaining agreement with Di
strict Council 1707, 
AFSCME, AFL
ŒCIO, agreed to by the Union and us on 
2 We shall provide for the posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11 (2010). 
 For the reasons stated in his 
di
ssenting opinion in 
J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice.
                                                   HUNTS POINT MULTI
-SERVICE CE
NTER
 315 Dece
mber 16, 2009
, and that the Union requested we 
execute on January 11, 2010. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
set forth above.
 WE WILL
 execute and implement the colle
ctive
-barga
ining agreement reached by the U
nion and us on 
December 16, 2009.
 WE WILL 
give the agreement retroactive effect to Jan
u-ary 11, 2010.
 WE WILL 
make unit employees whole for any loss of 
earnings and other benefits they have suffered as a result 
of our failure
 to execute the agreement, with daily co
m-pounded interest.
  HUNTS 
POINT 
MULTI
-SERVICE 
CENTER
  